Citation Nr: 0330788	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for nasal polyps as a 
result of exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel




REMAND

On April 10, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The veteran recently reported that 
he had been out of the country for a 
while and had returned; having a new 
address.  It is not clear if previous 
correspondence reached him.  

The evidence shows the veteran was 
employed by General Electric (General 
Electric Steam Turbine), located in 
Bangor, Maine, 04401, for approximately 
ten years beginning in 1971 or 1972.  He 
stated that he was exposed to chemical 
solutions ("oil & water" "coolant") as 
part of his employment positions during 
his tenure at General Electric.  Request 
the veteran to provide additional 
details regarding the address of the 
General Electric facility where he 
worked and the division of General 
Electric that he worked in, the title of 
his jobs at General Electric and his 
employee identification number.  He 
should also provide written 
authorization for the release of his 
employment information regarding his 
nature of employment, particularly those 
that show any chemicals or other similar 
substances to which he was exposed at 
General Electric.  Make arrangements to 
contact this employer and request a copy 
of the above employment information.  If 
any of the above records or information 
cannot be found, or if they have been 
destroyed, ask for specific confirmation 
of that fact.  

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA 
otolaryngology examination by an 
appropriate specialist for the purpose 
of ascertaining the current nature, 
extent of severity, and etiology of the 
veteran's recurrent nasal polyps.  Send 
the claims folder to the examiner for 
review.  

The claims file and a separate copy of 
this development memo must be made 
available to and reviewed by the 
examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

The examiner should conduct any 
necessary testing or studies to render a 
medical diagnosis and a medical opinion 
in this case. 

After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following 
questions:  
(a)  When are recurrent nasal polyps 
first medically shown based on the 
evidence of record? 
(b)  What is the likelihood that the 
veteran's recurrent nasal polyps are 
attributable to herbicide exposure or 
some other event during active service 
versus post-service employment exposure 
to chemical or other substances, or any 
other post-service event?  This opinion 
should address the July 15, 1999 
statement and the August 4, 1999 
statement of S.B. M.D.  She is a former 
treating VA physician in the ear, nose 
and throat clinic at the VA Medical 
Center in Portland, Oregon.  
Any opinions expressed by the medical 
specialist should be accompanied by a 
complete rationale.  

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




